Citation Nr: 1636668	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for chronic muscular strain superimposed on degenerative instability.  

2.  Entitlement to an increased rating for residuals of fracture, right tibia, rated as 10 percent disabling prior to June 25, 2012, and 20 percent disabling thereafter.

3.  Entitlement to a rating in excess of 10 percent for avascular necrosis of the right femoral head, status post total hip arthroplasty.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to September 1961.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Further, February 2015 VA examination reports state that the Veteran's service-connected disorders impact his ability to work and indicate that both physical and sedentary employment were impaired.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, as such issue has been raised, it is included on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for residuals of fracture, right tibia and for avascular necrosis of the right femoral head, status post total hip arthroplasty are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected chronic muscular strain superimposed on degenerative instability is manifested by subjective complaints of pain and additional limitation of function during flare-ups with objective findings of limitation of forward flexion to 60 degrees or less at its most restrictive and muscle spasm resulting in an abnormal gait, but without ankylosis or incapacitating episodes of at least four weeks over the past 12 months.

2.  Prior to aggravation, the Veteran's baseline level of low back disability was noncompensable (0 percent), the noncompensable pre-aggravation baseline level of disability is deducted from the current 20 percent level of disability and results in a 20 percent disability rating.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected chronic muscular strain superimposed on degenerative instability, have been met, effective October 16, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

The Veteran is seeking a compensable rating for his service-connected low back disability.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Moreover, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  As such, the Board has considered the medical evidence within one year prior to the date of the Veteran's increased rating claim.  

Initially, the Board notes that the Veteran's back disorder was originally granted service connection in a January 2006 rating decision on the basis that it was aggravated by the Veteran's service-connected residuals of fracture, right tibia.  When rating a disability that has been aggravated by a service-connected disability, the baseline and current levels of severity of the aggravated disability are to be determined under the rating schedule and the extent of aggravation is to be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).  Therefore, in order to calculate the current rating that is warranted for the service-connected low back disability, the baseline level of the disability prior to its aggravation by the service-connected right tibia (knee) disability must be determined.   

In this regard, the electronic record includes a November 2005 VA examination where the examiner at that time indicated that the baseline level of the Veteran's back disability would be the same as the examination.  The Veteran reported back pain all over the full length of the back, at worst at the low back.  He had subjective feelings of weakness and easy fatigue.  Flare-up with activity was most likely to bother his back.  These activities included standing, walking, laboring, driving, etc.  On examination, range of motion was 70 degrees flexion, 5 degrees extension, 20 degrees left and right lateral rotation and 20 degrees left and right lateral bending.  There was moderate back pain with these movements.  There were some muscle spasms in certain positions.  There was low back tenderness that was considered mild at the L5 area.  Alignment of the spine was good and straight leg raising was tolerated to 70 degrees bilaterally, but limited by back pain.  

The examiner noted that the Veteran had chronic pain, which was mostly at low back.  Continued back symptoms were diagnosed as chronic muscular strain superimposed on degenerative instability.  Lumbar nerve roots were probably okay.  Associated numbness at both lower extremities was diagnosed as probable peripheral neuropathy secondary to diabetes.  The examiner stated that he would expect an additional loss of 25 degrees flexion during flare-ups.  Thus, based on this examination, the RO awarded service connection and determined that the Veteran's low back condition at baseline would be considered 20 percent disabling.  Thus, in turn, as the Veteran's current severity level was also no more than 20 percent disabling, the RO awarded a noncompensable evaluation.  

However, the RO's determination regarding the baseline level of disability is problematic.  Some demonstration of the baseline disability is necessary in order to show an increase in severity.  See 71 Fed. Reg. 52744-01.  If a physician determines that a service-connected condition has aggravated a nonservice-connected condition, it is reasonable to expect that the medical opinion would be based on evidence of the baseline and the current level of disability of the nonservice-connected condition. Id.  Here, the RO's determination on this question would suggest that there was no degree of aggravation.  Specifically, if the Veteran's pre-aggravation baseline disability level was 20 percent and his post-aggravation disability level remained at 20 percent, there would have been, as a matter of law, no degree of aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995); 71 Fed. Reg. 52744-01.  This conflicts with the VA examiner's determination that there was aggravation.  Unfortunately, while documenting back pain, medical records prior to this examination do not clearly address the severity of the Veteran's back disorder.  As such, as the record is not clear as to what the baseline of the Veteran's low back disability was prior to aggravation, the Board finds that a noncompensable evaluation should be assigned.  

The Veteran filed his current claim for an increased rating in October 2008.  He was afforded a VA examination in December 2008.  The claims file was reviewed.  The Veteran reported that his comfort level allowed driving for about one hour, limited by back pain and general stiffness.  His walking was limited to 20 minutes by tiredness.  He experienced back pain all over, the full length of thoracic and lumbar spine, mostly at the low back.  His back pain radiated into the anterior, lateral, and posterior portions of the right hip.  The left hip felt okay.  He occasionally used a back brace and cane.  Both lower legs have numbness from peripheral neuropathy secondary to diabetes.  On examination, range of motion was 65 degrees flexion, 5 degrees extension, 20 degrees rotation bilaterally, and 15 degrees lateral bending bilaterally.  The pain was present over the full motion.  There was some low back tenderness at L5.  Reflexes were normal.  Straight leg raising was limited to 50 degrees bilaterally due to thigh pain.  Back x-rays in 1998 showed disc degeneration and disc bulging at multiple levels.  The diagnosis was chronic muscular strain superimposed on degenerative instability.  Lumbar nerve roots were probably okay.  Diminished sensation distally at each lower extremity was diagnosed as probable peripheral neuropathy secondary to diabetes.  

The Veteran continued to have subjective symptoms and flare-ups decreasing flexion of the back by 40 degrees.  Repeat movement times three did not cause flare-up or loss of motion.  Working capacity was diminished by his back symptoms.  He was limited to light work, but he had been able to do his work of driving a van for senior citizens by being careful with his activities.  Prolonged bed rest was not being utilized and he was out of bed every day.

The Veteran was afforded another VA examination in August 2010, which is located in Virtual VA.  The Veteran reported consistent back pain with any activity as well as prolonged sitting.  The Veteran denied urinary or fecal incontinence.  Numbness was again reported which was noted to be related to peripheral neuropathy.  Erectile dysfunction was reported, but noted to be unrelated to back.  The Veteran reported severe flare-ups as well as a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  There were no incapacitating episodes.  He could walk 2 to 3 blocks, drive 2 to 3 hours, stand for 20 minutes, and could only sit for 2 to 3 minutes on some chairs.  He could sit longer in other chairs.  His posture was scoliotic.  Gait was slow and cautious.  He had kyphosis and scoliosis.  The examiner noted that scoliosis seemed more structural.  However, the Veteran did have muscle spasm, localized tenderness and guarding severe enough to result in abnormal gait.  

Range of motion was 55 degrees flexion, 25 degrees extension, 30 degrees left lateral flexion, 20 degrees right lateral flexion and 30 degrees rotation bilaterally.  There was objective pain following repetitive motion, but no additional limitations.  Contemporaneous x-rays showed minimal spondylosis with no significant disc space narrowing, osteophyte formation or foraminal encroachment.  The Veteran was still working full-time at that time.  However, there were significant effects on his occupational activities, including decreased mobility; problems with lifting and carrying; weakness or fatigue; decreased strength in upper and lower extremities; and pain.  The diagnosis was chronic muscular strain of the lumbar spine superimposed on degenerative instability.  His back disability had a mild effect on grooming; moderate effect on feeding, bathing, dressing, toileting, grooming and shopping; severe effect on chores, sports, recreation and travel; and prevented exercise.  It was also noted that the back pain prevented restful sleep.  

VA clinical records show continuing complaints of chronic low back pain with mild limitations on flexion.  The records also noted radiating pain to the right side with an assessment of lumbar radiculopathy.  

Most recently, the Veteran was afforded a VA Examination in February 2015.  The claims file was reviewed.  The examiner diagnosed lumbar strain, lumbar degenerative instability and lumbar facet arthritis.  The Veteran reported chronic low back pain that was worse with activity.  He also described pain that moved down bilateral posterior thigh and also anteriorly on left thigh with numbness, but did not extend below the knees.  It was noted that the Veteran retired in 2009.  He had previously worked as a driver for disabled persons and then worked as roofer for about 35 years and machinist for about 10 years.  The Veteran reported flare-ups where he experienced increased difficulties with walking, climbing, standing, bending, pushing, lifting and carrying.  He also reported daily difficulties with standing, walking, bending, climbing, pushing, lifting and carrying.  

Range of motion testing showed flexion to 50 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  The examiner observed that the Veteran's reduced range of motion limited function.  Pain was noted in all ranges of motion and caused functional loss.  There was also pain on weight-bearing.  There was tenderness to palpation in the right and left lower lumbar para-spinal muscles and lower lumbar spinous processes.  The Veteran was able to perform repetitive testing, but there was additional function loss on flexion to 45 degrees due to pain, fatigue and lack of endurance.  The examiner noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  The examiner found that flexion would be reduced to 45 degrees with repeated use over a period of time due to pain, weakness, fatigability or incoordination as well as during flare-ups.   The Veteran had muscle spasm, tenderness and guarding, but they did not result in an abnormal gait or spinal contour.  

Muscle strength testing was diminished in the right knee and ankle.  There was also muscle atrophy of the right thigh.  There were also hypoactive reflexes on the right knee.  Straight leg testing was negative.  Although sensation was diminished, the Veteran did not have signs or symptoms of radiculopathy.  There was no ankylosis.  The Veteran also did not have intervertebral disc syndrome and episodes of bed rest.  The Veteran regularly used a cane.  

The examiner noted that a December 2014 clinical record reported left leg pain radiating down left anterior thigh and labeled it as radiculopathy and arranged for a lumbar MRI exam, which was abnormal.   The MRI showed mild canal stenosis T12-L1; severe canal stenosis, mild right neuroforaminal stenosis, and moderate left
neuroforaminal stenosis L2-L3; mild right lateral recess narrowing L3-L4 that may impinge on descending right L4 nerve; and mild left neuroforaminal stenosis L4-L5.  The examiner found that the Veteran's back condition did impact his ability to work and found that both physical and sedentary work were impaired by the back condition.  He had limited ability to do repetitive and/or prolonged walking, climbing, standing and bending.  

The examiner noted that reduced touch, cold and vibration sensation was due to an unrelated diabetic peripheral neuropathy.  The Veteran had a bilateral pain in posterior thighs and the left anterior thigh with straight leg raising test, but did not meet criteria (pain below knees) for a radiculopathy diagnosis.  Weakness in right knee, ankles and great toes was due to conditions not related to the back and, as noted above, he did not meet VA criteria for radiculopathy.  Lastly, muscle atrophy in right thigh was due to the unrelated right hip condition, not due to the back condition.  Lumbar facet arthritis was a new diagnosis that was present on the x-ray examination of 2010.  This arthritis was not present during service and represents progression of the post service degenerative condition.

The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the low back disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent February 2015 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Likewise, as the back is not considered a weight-bearing joint, the range of motion testing requirements under 38 C.F.R. § 4.59 are inapplicable.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Based on the medical evidence of record and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the symptomatology associated with the Veteran's low back disability at issue most nearly approximates a 20 percent rating.  Although flexion was found to be to 65 degrees at the December 2008 examination, the Veteran's flexion at August 2010 and February 2015 VA examinations has been limited to 60 degrees or less, which is one of the criteria for a 20 percent rating under the general rating formula.  Moreover, all of the examinations found that flexion would be below 60 degrees during flare-ups.  Further, the lay evidence of record, which described compromised mobility and limited motion, also indicates more severe limitations during flare-ups.  Importantly, the medical evidence of record also shows that the Veteran experiences muscle spasms.  Although the most recent examiner indicated that it did not result in an abnormal gait, the prior VA examination observed that the Veteran's muscle spasm had resulted in an abnormal gait.  The Board also finds that the Veteran's symptoms have been consistent throughout the course of the appeal.  Thus, when resolving the benefit of the doubt in favor of the Veteran and in accordance with DeLuca, the Board concludes that a 20 percent rating is warranted during the entire course of the appeal.  See Hart.  As there is no evidence documenting the severity of the Veteran's low back disability one year prior to the date of claim, the appropriate effective date is the date of claim for increase, October 16, 2008.

Nevertheless, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent at any time during the rating period on appeal.  In this regard, there has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion documented was at the February 2015 VA examination, which found that flexion was to 45 degrees following repetition.  Further, there has been no indication that there was ankylosis of the lumbar spine.  In fact, the Veteran has always been able to move his spine and there has never been any indication that it has been in a fixed position.  The most recent examiner also noted that there were no findings of ankylosis.    

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher level of compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  At the August 2010 VA examination, the examiner found no change in range of motion following repetitive use.  Further, the February 2015 VA examiner found that flexion would only be limited to 45 degrees during flare-ups, which does not meet the criteria for a higher rating.  The Board recognizes that the December 2008 examiner indicated decreasing limitation by 40 degrees during flare-ups.  However, on its face, it is unclear whether the examiner meant that the Veteran's flexion would be approximately 40 degrees during flare-ups or whether the examiner meant that it would be an additional 40 degrees indicating limitation to 25 degrees.  Given the lack of clarity, this examination has minimum probative value when assessing the Veteran's limitations during flare-ups.  Moreover, given the findings at the subsequent VA examinations as well as the prior November 2005 VA examiner, the finding of such restricted flexion at this examination is an outlier when compared to the remaining medical evidence of record and, thus, is outweighed by the remaining medical evidence.  

Importantly, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of the current 20 percent is not warranted based on limitation of motion.

Further, there has been no objective medical evidence showing that the Veteran has been prescribed bed rest by a physician due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome under Diagnostic Code 5243.  When assessing these criteria, the VA examiners clearly found no evidence of incapacitating episodes.
Moreover, the treatment records are silent with respect to any findings of physician prescribed bed rest.  Further, the Veteran and his representative also have not identified any instances of physician prescribed bed rest.  

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the Board observes that the Veteran has complained of radiating pain into his lower extremities.  The VA clinical records have also noted lumbar radiculopathy.  However, the February 2015 VA examiner unequivocally found that the Veteran did not meet the criteria for radiculopathy on examination.  The Veteran's symptoms have been attributed to his diabetic peripheral neuropathy.  The Board finds that the VA examination findings are more probative than the clinical records as the examination documents specific objective testing for radiculopathy and found that such criteria were not met; whereas, the clinical records were based on the Veteran's description of symptoms and not objective testing.    

There is also a lack of evidence to show that the Veteran has any other neurological abnormalities associated with his low back disability such as to warrant a separate rating.  Indeed, there is no evidence of bowel or bladder dysfunction associated with the Veteran's low back disability.  The Veteran has not reported any other neurological abnormalities.  The most recent VA examiner clearly found no findings of any other neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board has carefully reviewed and considered the lay evidence of record, including the Veteran's statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Lay persons are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has considered the lay evidence when awarding the current 20 percent rating.  

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low disability; however, the Board finds that at no point during the period under question did the Veteran's low back disorder meet the criteria for a higher rating.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's 20 percent rating for his low back contemplates the functional limitations as well as pain caused by his low back disability.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the back disability ratings are based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, a deduction of the zero percent pre-aggravation disability percentage from the current level of severity of 20 percent results in 20 percent disability rating.  According, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected chronic muscular strain superimposed on degenerative instability, effective October 16, 2008.  However, a preponderance of the evidence is against a rating in excess of 20 percent during this period.  As the preponderance of the evidence weighs against awarding a rating in excess of 20 percent, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

A 20 percent rating, but no higher, for chronic muscular strain superimposed on degenerative instability is granted, effective October 16, 2008, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was most recently afforded VA examinations in February 2015 to address the severity of his service-connected residuals of fracture, right tibia, and avascular necrosis of the right femoral head, status post total hip arthroplasty.  In Correia v. McDonald, cited above, the United States Court of Appeals for Veterans Claims (Court) observed that the last sentence of 38 C.F.R. § 4.59, reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that this final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Unfortunately, in this case, although range of motion testing was performed at the February 2015 examinations, range of motion testing was not done in active motion and passive motion.  Likewise, pain on weight-bearing was noted, but again, range of motion testing was not done on weight-bearing.  There is also no range of motion testing of the opposite joint in this examination.  Thus, these examinations are inadequate under Correia.
      
Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given these deficiencies described above and to ensure that the record reflects the current severity of the Veteran's right knee and right hip disabilities, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right knee and right hip disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Moreover, as discussed above, some demonstration of the baseline disability is necessary in order to show an increase in severity.  See 71 Fed. Reg. 52744-01.  If a physician determines that a service-connected condition has aggravated a nonservice-connected condition, it is reasonable to expect that that medical opinion would be based on evidence of the baseline and the current level of disability of the nonservice-connected condition.  Id.  Here, the current medical evidence of record does not clearly delineate the baseline severity of the Veteran's right hip disability.    As such, the Board finds that a retrospective medical opinion to accurately determine the baseline level of disability for the right hip is necessary.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Moreover, as indicated in the Introduction, the issue of entitlement to a TDIU is currently before the Board.  This issue is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, as the AOJ has not considered this matter, in order to avoid any prejudice to the Veteran, this matter must be returned to the AOJ for initial consideration.  

Lastly, the Veteran receives continuous treatment for his disability at the VA.  Currently, the Virtual VA record includes VA treatment records dated to October 2015.  In light of the need to remand for other matters, the Board finds that efforts should be made to ensure that all pertinent VA treatment records have been associated with the Veteran's record.  In this regard, VA treatment records dated from October 2015 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the Veteran and his representative with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) containing notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  The AOJ should request that the Veteran complete an Application for Increased Compensation Based on Unemployability, to specifically include the exact date when he became unemployed.  A copy of the notice letter should be included in the electronic.  

2.  Obtain VA treatment records dated from October 2015 to the present.

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA orthopedic examination to assess the severity his service-connected right knee disability and right hip disability.  

4.  Readjudicate the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


